McCulloch, C. J., (concurring). I concur in the judgment declaring the special statute under consideration to be void, for the reason that the constitutional provision requiring notice of the introduction of the bill for such a statute is mandatory and, after giving conclusive effect to the implied finding by the Legislature that such notice as could have been given was in fact given, we find from the consideration of public records of which we take judicial cognizance that the executive proclamation calling the Legislature in extraordinary session did not give sufficient time for the required notice and that a notice given before the calling of the session was not valid. But I am unwilling to treat the case of Davis v. Gaines as being overruled by this decision. The language of the opinion, in the case referred to is a little ambiguous and is open to either interpretation that the constitutional provision in question is merely directory or that the legislative determination as to the giving of notice is conclusive. I think, however, that the learned justice who wrote the opinion in that case had in mind that the legislative determination was conclusive as to the required notice having been given and that he meant, by the language used, to express that view, rather than the view that the provision is directory. When he stated that “if the General Assembly choose to disregard this requirement, and to enact a local or special law without notice, no issue upon the subject of notice can be raised in the courts,” he meant that, notwithstanding the Constitution required notice, yet the Legislature had the power to disregard it by a false or erroneous finding that the notice had been given, and that in such event the finding is conclusive and an issue thereon can not be raised in the courts for the purpose of defeating the statute. He did not say that the constitutional provision on that subject was directory, but, on the contrary he referred to it as a “ requirement, ’ ’ which means, of course, that it is mandatory. A requirement is not a direction. It is a mandate, an execution. The language of that opinion, in so far as it might appear to hold that the constitutional provision is directory, may well be disapproved for the sake of making the position of the court clear on this question, but I object to treating the case as being overruled. The next case in which this court dealt with the subject after Davis v. Gaines, was Waterman v. Hawkins, 75 Ark. 120, and we put the decision squarely on the ground that the Constitution required the giving of notice but that the legislative finding as to the giving of notice was conclusive — that courts should “indulge the conclusive presumption that evidence of such publication was properly exhibited before the passage of the act,” — and Davis v. Gaines was cited as supporting that view. The case of Waterman v. Hawkins has generally been cited in subsequent opinions with Davis v. Gaines as stating the position of the court with regard to this question. Mr. Justice Smith shares the views here expressed.